Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Status
         Claims 1-19 have been considered and are pending examination. Claim(s) 1, 8, 15 have been amended. Claim(s) 7, 14, 20 have been cancelled.


Response to Amendment
This Office Action has been issued in response to amendment filed on 08/01/2022.

 
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments regarding claims 1, 8 have been carefully and fully considered and are persuasive.  Accordingly, this action has been made FINAL.

See below for updated rejection for amended language.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) and in further view of Debiez (U.S. Publication Number 2003/0126359).

Referring to claims 15, Gair, JR. teaches “15. A system for preventing data overlays in a data storage system, the system comprising: at least one processor;” Gair, JR.  Figure 1 element 130, [0019] discloses CPU “at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor,” Gair, JR.  Figure 1 element 132, [0019], [0067] discloses memory with instructions executable by CPU “the instructions causing the at least one processor to: detect a write operation directed to a storage area of a data storage system,” Gair, JR. [0002], [0011] discloses detecting a write request directed to a track of a storage device (DASD) “determine a data set that is associated with the storage area;” Gair, JR. [0013] discloses metadata maintained in volume table of content of DASD where attributes of data sets/volumes are associated to specific tracks and sector addresses on the DASD “the data protection operation at least one of preventing the write operation and logging details of the write operation.” Gair, JR. [0040], [0044] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data), the write request is intercepted
Gair, JR. teaches the detecting of write requests directed to tracks, managing and identifying overlay (overwrite) prevention on a track by track basis based on associated metadata (i.e. overlay tracking/prevention flag) where overlaying of data includes replacing a first track datum at a discrete physical location with a second track datum at the same discrete physical location (full track write). Further, Gair, JR. teaches that when an overlay prevention flag is activated, overlaying a track with a new datum of a write request is intercepted. Gair, JR. Does not explicitly teach “determine whether the write operation is at least one of a format write operation and a full-track write operation;” “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in response to determining that the storage area is not located beyond the last track and the write operation is at least one of a format write operation and a full-track write operation, perform a data protection operation,”  
However, Bui teaches “determine whether the write operation is at least one of a format write operation and a full-track write operation;” Examiner interprets the limitation “at least one of a format write operation and a full-track write operation” as an alternative of either “a format write operation” or “a full-track write operation”.  Bui Figure 3 elements 303, 305 , col 5 ln 59-67, col 6 ln 4-8, col 9 ln 19-21, claim 1-b discloses determining whether  a command received is a full track operation
Gair, JR. and Bui are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bui, that his system to reduce storage device contention improves performance by performing conversion of data recorded in one format to record it in another format (Bui col 1 ln 10-17, col 2 ln 1-2 ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bui’s system to reduce storage device contention in the system of Gair, JR. to improve performance by performing conversion of data recorded in one format to record it in another format
The combination of  Gair, JR. and Bui does not explicitly teach “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in response to determining that the storage area is not located beyond the last track and the write operation is at least one of a format write operation and a full-track write operation, perform a data protection operation,”   
However, Debiez teaches “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in response to determining that the storage area is not located beyond the last track and the write operation is at least one of a format write operation and a full-track write operation, perform a data protection operation,” Examiner interprets the limitation “at least one of a format write operation and a full-track write operation” as an alternative of either “a format write operation” or “a full-track write operation”. Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number. Debiez in [0011], [0012], [0014], [0025], [0029] teaches a method and system for storing data using protection which may be implemented with different types of storage media where for sequential access storage, a last block (i.e.  boundary identified) written from a received plurality of blocks is recorded for each volume to prevent future writing and where for non-sequential access storage preventing the overwrite of received blocks requires recording all block numbers so that, either the last specified block number or all block numbers are memorized, as appropriate, to prevent future writing of data. Further, data on the storage medium is managed in blocks or pieces of information that a storage device can write on the storage media (e.g. tracks or sectors on sequential access storage media).  
Gair, JR., Bui and Debiez are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Debiez, that his data integrity protection technique improves performance by using a data protection that is independent of a particular hardware or media (Debiez [0017], [0028]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debiez’s data integrity protection technique in the system of Gair, JR. and Bui to improve performance by using a data protection that is independent of a particular hardware or media

Referring to claims 16, the combination of  Gair, JR., Bui and Debiez teaches “16. The system of claim 15, wherein the instructions further cause the at least one processor to, in response to determining that the storage area is located beyond the last track,” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “ permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 element 330, [0041] discloses that when no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data), the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15 is equally applicable to claim 16.

Referring to claims 17, the combination of  Gair, JR., Bui and Debiez teaches “17. The system of claim 15, wherein the instructions further cause the at least one processor to, in response to determining that the storage area is not located beyond the last track” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the write operation originates from a trusted application, permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 elements 350-prevention activated, 370-Application authorized, 330, [0043] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data) and the application is authorized, the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15  is equally applicable to claim 17.


Claim(s) 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) in view of Derbiez (U.S. Publication Number 2003/0126359) and further view of Vandenbergh (U.S. Patent Number 6,715,030).

Referring to claims 18, the combination of  Gair, JR., Bui and Debiez teaches all the limitations of claim 15  from which claim 18 depends.
Additionally, the combination of  Gair, JR., Bui and Debiez teaches “wherein the instructions further cause the at least one processor to, in response to determining that the storage area is located beyond the last track ” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the storage area is within allocated space of the data set,” Gair, JR. Figure 3 element 330, 340-no functionality activated, [0041] discloses that no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data) and track is within DASD
The combination of  Gair, JR., Bui and Debiez does not explicitly teach “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  
However, Vandenbergh teaches “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  Vandenbergh col 4 ln 34-39, col 6 ln 39-48, col 9 ln 44-67, col 10 ln 1-23 discloses determination if block size of a write command conforms to a block size of a DSAD identified in a cylinder table
Gair, JR., Bui, Debiez and Vandenbergh are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Vandenbergh, that storing track layout information in a table improves performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times (Vandenbergh Abs, col 4 ln 40-47). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vandenbergh’s storing of track layout information in a table in the system of  Gair, JR., Bui and Debiez to improve performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times

Referring to claims 19, the combination of Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the instructions further cause the at least one processor to, in response to determining that the block size associated with the write operation does not conform to the block size associated with the data set, prevent the write operation from being performed to the storage area.” Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation not allowed if write command block size does not conform to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 18 is equally applicable to claim 19.


Allowable Subject Matter

Claim(s) 1-6, 8-13 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention and taking claim 1 as exemplary, prior art was not found to teach the amended limitation to the independent claims " wherein analyzing the metadata comprises determining a high used relative byte address (HURBA) value associated with the data set and converting this HURBA value into a cylinder and head number (CCHH) in order to determine a last track of the data set on disk that has been written with valid data”






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        08/14/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132